
	
		I
		111th CONGRESS
		1st Session
		H. R. 2557
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Wu (for himself,
			 Mr. Blumenauer,
			 Mr. DeFazio,
			 Mr. Schrader, and
			 Mr. Walden) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To name the Department of Veterans Affairs medical center
		  in Portland, Oregon, as the Barry L. Bell Department of Veterans Affairs
		  Medical Center.
	
	
		1.Name of Department of
			 Veterans Affairs medical center, Portland, OregonThe Department of Veterans Affairs medical
			 center located at 3710 SW U.S. Veterans Hospital Road, Portland, Oregon, shall
			 after the date of the enactment of this Act be known and designated as the
			 Barry L. Bell Department of Veterans Affairs Medical Center. Any
			 reference to such medical center in any law, regulation, map, document, record,
			 or other paper of the United States shall be considered to be a reference to
			 the Barry L. Bell Department of Veterans Affairs Medical Center.
		
